DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CIP – Effective Filing Date of Claims
Independent claims 1 and 7 each recite bushing deformation which was not supported by the parent application No. 15/225,596.  Per MPEP 2152.01, if the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application.  The effective filing date of claims 1-10 of the instant application is 10-12-2020. 
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claim 1, line 8, change “a” to --said--;
Claim 1, line 9, change “a” to --said--;
Claim 1, line 12, change second recitation of “a” to --said--;
Claim 1, line 13, change “a” to --said--; and
Claim 7, line 3, after “thickness” insert --;--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is incomplete for failing to recite and/or identify sufficient structure and/or structural cooperation to enable the claimed function of a force being applied to the bushing.  See claim 1, line 11, for sufficient structural cooperation between the bolt and bushing to enable the function of a force being applied to the bushing.
Allowable Subject Matter
Claims 1-6 are allowed.
Claims 7-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1 and 7, Jones (US#2018/0010489) discloses a similar engine insert system comprising: a bushing 1; rocker arm support 3; bolt 4; and rocker arm shaft 2.  Jones fails to disclose or suggest requiring bushing deformation to fill the space between the bolt and rocker arm shaft.  It would not have been obvious to one of ordinary skill in the art to modify Jones to cure this deficiency, as Jones utilizes a cylindrical bushing of constant inner/outer diameter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/               Primary Examiner, Art Unit 3677